Exhibit 99.1
(INSIGHT ENTERPRISES, INC. LOGO) [c88752p8875201.jpg]

      FOR IMMEDIATE RELEASE   Nasdaq: NSIT

INSIGHT ENTERPRISES, INC. REPORTS SECOND QUARTER
2009 RESULTS
TEMPE, Ariz. — August 5, 2009 — Insight Enterprises, Inc. (Nasdaq: NSIT)
(“Insight” or the “Company”) today reported results of operations for the
quarter ended June 30, 2009.
Second Quarter Highlights

  •   Net sales for the second quarter of 2009 decreased 26% compared to the
second quarter of 2008 to $1.04 billion, an increase of 9% compared to the first
quarter of 2009.     •   Gross profit for the second quarter also decreased 26%
compared to the second quarter of 2008 to $147.8 million.     •   Net earnings
from continuing operations before one-time items for the second quarter of
$16.0 million.* (Net earnings from continuing operations for the second quarter
of $12.9 million including one-time items.)     •   Diluted net earnings per
share from continuing operations before one-time items for the second quarter of
$0.34.* (Diluted net earnings per share from continuing operations for the
quarter of $0.28 including one-time items.)     •   One-time items in the second
quarter 2009 results include $2.1 million, $1.5 million net of tax, for
severance and restructuring expenses, and $2.6 million, $1.6 million net of tax,
for professional fees and costs associated with the restatement related to
certain aged trade credits.     •   One-time items in the second quarter 2008
results include $313.8 million, $201.1 million net of tax and adjustments, for a
non-cash goodwill impairment charge, which represented the entire goodwill
balance of the North America operating segment, and $3.5 million, $2.3 million
net of tax, for severance and restructuring expenses.     •   Earnings from a
discontinued operation were $4.5 million, $2.8 million net of tax, or $0.06 per
diluted share, bringing consolidated diluted net earnings per share to $0.34 for
the second quarter. The net earnings from a discontinued operation result from
the favorable settlement of an arbitrated claim related to the 2006 sale of a
former subsidiary.     •   Generated $96.5 million of cash flows from
operations, and paid down debt by $51.5 million during the second quarter of
2009, ending the quarter with $119.5 million of long-term debt outstanding as of
June 30, 2009.

      *   A tabular reconciliation of financial measures prepared in accordance
with United States generally accepted accounting principles (“GAAP”) to non-GAAP
financial measures is included at the end of this press release.

“Overall, we are pleased with our first-half operational performance in this
challenging new demand environment,” stated Rich Fennessy, President and Chief
Executive Officer. “We believe we are well positioned going into the second half
of the year to compete aggressively,” added Fennessy.
- MORE -

                  Insight Enterprises, Inc.   6820 South Harl Avenue   Tempe,
Arizona 85283   480-902-1001   FAX 480-760-8958

 

 



--------------------------------------------------------------------------------



 



Insight Q2 2009 Results, Page 2   August 5, 2009

SEGMENT OVERVIEW
In North America, net sales were $713.5 million for the second quarter of 2009,
down 25% from the second quarter of 2008, but up 8% sequentially. Gross margin
on these sales held steady at 14%. Selling and administrative expenses for North
America in the second quarter include $2.6 million of professional fees and
costs associated with the trade credits investigation. Excluding the effect of
this item, selling and administrative expenses were down $22.5 million compared
to last year, or 21%, primarily due to the cost reduction initiatives the
Company has implemented over the last several quarters and, to a lesser extent,
the effect of lower variable costs on lower sales. As a result, the North
America segment reported earnings from operations of $13.8 million for the
second quarter of 2009. Earnings from operations in North America in the second
quarter were $16.3 million excluding the one-time items.
The Company’s EMEA operating segment reported net sales of $281.2 million for
the second quarter of 2009, down 26% in U.S. dollars, but up 4% sequentially.
Excluding the effects of foreign currency fluctuations, net sales were down 12%
versus last year and down 2% sequentially. Gross profit in EMEA was down 26% in
U.S. dollars, and down 12% excluding the effects of foreign currency
fluctuations, while gross margin stayed steady at 14.9% compared to the same
quarter last year. Selling and administrative expenses in EMEA in the second
quarter of 2009 were down $7.6 million year over year in U.S. dollars, and
excluding the effects of foreign currency fluctuations, selling and
administrative expenses in EMEA decreased by approximately $600,000. The EMEA
segment reported earnings from operations of $6.1 million for the second quarter
of 2009. Excluding a severance charge of $1.9 million during the quarter, EMEA
reported earnings from operations of $8.0 million.
In the Company’s APAC operating segment, net sales of $42.4 million for the
second quarter of 2009 were down 28% from the prior year, and down 15% excluding
the effects of foreign currency fluctuations. Gross profit was $6.3 million and
gross margin was 14.9%, down from $9.5 million and 16.2% in the prior year
quarter. The APAC segment reported earnings from operations of $2.0 million for
the second quarter of 2009. Excluding a severance charge of $230,000 during the
quarter, APAC reported earnings from operations of $2.2 million.
- MORE -

                  Insight Enterprises, Inc.   6820 South Harl Avenue   Tempe,
Arizona 85283   480-902-1001   FAX 480-760-8958

 

 



--------------------------------------------------------------------------------



 



Insight Q2 2009 Results, Page 3   August 5, 2009

UPDATED GUIDANCE
The Company continues to believe that, with demand levels where they are today
and with the resource and other actions it has taken over the last several
quarters, diluted earnings per share from continuing operations will be between
$0.80 and $0.87 for the full year of 2009. However, given the typical
seasonality of the Company’s software business and anticipation of continued
softness in the EMEA market, it now believes that diluted EPS from continuing
operations in the second half of the year may be lower than the first half of
the year. This outlook does not include the effect of any severance and
restructuring expenses, expenses associated with the restatement investigation
and administration or related litigation, or other one-time charges.
CONFERENCE CALL AND WEBCAST
The Company will host a conference call and live web cast today at 5:00 p.m. ET
to discuss second quarter results of operations. A live web cast of the
conference call (in listen-only mode) will be available on the Company’s web
site at www.insight.com and a replay of the web cast will be available on the
Company’s web site for a limited time following the call. To listen to the live
web cast by telephone, call 1-800-573-4752 if located in the U.S., 617-224-4324
for International callers, and enter the access code 21930220.
- MORE -

                  Insight Enterprises, Inc.   6820 South Harl Avenue   Tempe,
Arizona 85283   480-902-1001   FAX 480-760-8958

 

 



--------------------------------------------------------------------------------



 



Insight Q2 2009 Results, Page 4   August 5, 2009

Financial Summary Table
(in thousands, except per share data and percentages)
(Unaudited)

                                                      Three Months Ended June
30,     Six Months Ended June 30,   Insight Enterprises, Inc.   2009     2008  
  % change     2009     2008     % change  
Net sales
  $ 1,037,162     $ 1,396,585       (26 %)   $ 1,988,322     $ 2,500,083      
(20 %)
Gross profit
  $ 147,844     $ 200,942       (26 %)   $ 279,616     $ 352,564       (21 %)
Earnings (loss) from operations — GAAP
  $ 21,849     $ (269,220 )     108 %   $ 13,931     $ (254,959 )     105 %
Earnings from operations — non-GAAP*
  $ 26,541     $ 48,064       (45 %)   $ 34,570     $ 64,225       (46 %)
Net earnings (loss) from continuing operations — GAAP
  $ 12,893     $ (175,075 )     107 %   $ 6,096     $ (166,902 )     104 %
Net earnings from continuing operations — non-GAAP*
  $ 15,971     $ 28,301       (44 %)   $ 19,807     $ 37,624       (47 %)
Diluted EPS from continuing operations — GAAP
  $ 0.28     $ (3.76 )     107 %   $ 0.13     $ (3.51 )     104 %
Diluted EPS from continuing operations — non-GAAP*
  $ 0.34     $ 0.60       (43 %)   $ 0.43     $ 0.78       (45 %)
 
                                               
North America
                                               
Net sales
  $ 713,531     $ 955,808       (25 %)   $ 1,373,632     $ 1,717,942       (20
%)
Gross profit
  $ 99,748     $ 134,780       (26 %)   $ 192,791     $ 235,988       (18 %)
Earnings (loss) from operations — GAAP
  $ 13,768     $ (286,223 )     105 %   $ 5,845     $ (277,795 )     102 %
Earnings from operations — non-GAAP*
  $ 16,330     $ 28,834       (43 %)   $ 22,457     $ 38,271       (41 %)
 
                                               
EMEA
                                               
Net sales
  $ 281,241     $ 382,271       (26 %)   $ 551,966     $ 700,492       (21 %)
Gross profit
  $ 41,773     $ 56,687       (26 %)   $ 77,677     $ 103,336       (25 %)
Earnings from operations — GAAP
  $ 6,059     $ 13,068       (54 %)   $ 6,640     $ 19,369       (66 %)
Earnings from operations — non-GAAP*
  $ 7,959     $ 15,278       (48 %)   $ 10,320     $ 22,448       (54 %)
 
                                               
APAC
                                               
Net sales
  $ 42,390     $ 58,506       (28 %)   $ 62,724     $ 81,649       (23 %)
Gross profit
  $ 6,323     $ 9,475       (33 %)   $ 9,148     $ 13,240       (31 %)
Earnings from operations — GAAP
  $ 2,022     $ 3,935       (49 %)   $ 1,446     $ 3,467       (58 %)
Earnings from operations — non-GAAP*
  $ 2,252     $ 3,952       (43 %)   $ 1,793     $ 3,506       (49 %)

      *   A tabular reconciliation of financial measures prepared in accordance
with GAAP to non-GAAP financial measures is included at the end of this press
release.

USE OF NON-GAAP FINANCIAL MEASURES
The non-GAAP financial measures in 2009 and 2008 exclude one-time items and the
tax effect of these items. We exclude these charges when internally evaluating
earnings from operations, tax expense, net earnings from continuing operation
and diluted earnings per share from continuing operations for the Company and
earnings from operations for the individual operating segments. These non-GAAP
measures are used to evaluate financial performance against budgeted amounts, to
calculate incentive compensation, to assist in forecasting future performance
and to compare our results to competitors’ financial results. We believe that
these non-GAAP financial measures are useful to investors because they allow for
greater transparency, facilitate comparisons to prior periods and competitors’
results and assist in forecasting performance for future periods because they
exclude items we believe to be outside of normal operating results. These
non-GAAP financial measures are not prepared in accordance with GAAP and may be
different from non-GAAP financial measures presented by other companies.
Non-GAAP financial measures should not be considered as a substitute for, or
superior to, measures of financial performance prepared in accordance with GAAP.
- MORE -

                 
Insight Enterprises, Inc.
  6820 South Harl Avenue   Tempe, Arizona 85283   480-902-1001   FAX
480-760-8958

 

 



--------------------------------------------------------------------------------



 



Insight Q2 2009 Results, Page 5   August 5, 2009

FORWARD-LOOKING INFORMATION
Certain statements in this release and the related conference call and Web cast
are “forward-looking statements” within the meaning of the Private Securities
Litigation Reform Act of 1995. Forward-looking statements, including our
estimated diluted earnings per share for 2009, our perceptions of trends in the
demand environment, estimated savings from headcount reductions (including
assumptions about currency fluctuations underlying such statements), and
fluctuations in our borrowing levels in the second half of 2009, are inherently
subject to risks and uncertainties, some of which cannot be predicted or
quantified. Future events and actual results could differ materially from those
set forth in, contemplated by, or underlying the forward-looking statements.
Some of the important factors that could cause our actual results to differ
materially from those projected in any forward-looking statements, include, but
are not limited to, the following, which are discussed in “Risk Factors” in
Part I, Item 1A of our Annual Report on Form 10-K for the year ended
December 31, 2008:

  •   general economic conditions, including concerns regarding a global
recession and credit constraints;     •   changes in the information technology
industry and/or the economic environment;     •   our reliance on partners for
product availability, marketing funds, purchasing incentives and competitive
products to sell;     •   stockholder litigation related to the restatement of
our consolidated financial statements;     •   our ability to collect our
accounts receivable;     •   increased debt and interest expense and lower
availability on our financing facilities and changes in the overall capital
markets that could increase our borrowing costs or reduce future availability of
financing;     •   disruptions in our information technology systems and voice
and data networks, including our system upgrade and the migration of acquired
businesses to our information technology systems and voice and data networks;  
  •   actions of our competitors, including manufacturers and publishers of
products we sell;     •   the integration and operation of acquired businesses,
including our ability to achieve expected benefits of the acquisitions;     •  
seasonal changes in demand for sales of software licenses;     •   the risks
associated with international operations;     •   exposure to changes in, or
interpretations of, tax rules and regulations;     •   exposure to currency
exchange risks and volatility in the U.S. dollar, Canadian dollar, the Euro and
the British Pound Sterling exchange rates;     •   our dependence on key
personnel;     •   failure to comply with the terms and conditions of our public
sector contracts;     •   rapid changes in product standards; and     •  
intellectual property infringement claims and challenges to our registered
trademarks and trade names.

Additionally, there may be other risks that are otherwise described from time to
time in the reports that we file with the Securities and Exchange Commission.
Any forward-looking statements in this release should be considered in light of
various important factors, including the risks and uncertainties listed above,
as well as others. We assume no obligation to update, and do not intend to
update, any forward-looking statements. We do not endorse any projections
regarding future performance made by third parties.

         
Contacts:
  Glynis Bryan   Helen Johnson
 
  Chief Financial Officer   Senior VP, Treasurer
 
  Tel. 480-333-3390   Tel. 480-333-3234
 
  Email glynis.bryan@insight.com   Email helen.johnson@insight.com

- MORE -

                  Insight Enterprises, Inc.   6820 South Harl Avenue   Tempe,
Arizona 85283   480-902-1001   FAX 480-760-8958

 

 



--------------------------------------------------------------------------------



 



Insight Q2 2009 Results, Page 6   August 5, 2009

INSIGHT ENTERPRISES, INC. AND SUBSIDIARIES
Consolidated Statements of Operations
(In thousands, except per share data)
(Unaudited)

                                      Three Months Ended     Six Months Ended  
    June 30,     June 30,       2009     2008     2009     2008  
Net sales
  $ 1,037,162     $ 1,396,585     $ 1,988,322     $ 2,500,083  
Costs of goods sold
    889,318       1,195,643       1,708,706       2,147,519  
 
                       
Gross profit
    147,844       200,942       279,616       352,564  
Operating expenses:
                               
Selling and administrative expenses
    123,865       152,878       257,208       288,339  
Goodwill impairment
    —       313,776       —       313,776  
Severance and restructuring expenses
    2,130       3,508       8,477       5,408  
 
                       
Earnings (loss) from operations
    21,849       (269,220 )     13,931       (254,959 )
Non-operating (income) expense:
                               
Interest income
    (188 )     (700 )     (288 )     (1,301 )
Interest expense
    1,988       3,912       4,088       6,578  
Net foreign currency exchange (gain) loss
    (162 )     1,055       (213 )     118  
Other expense, net
    202       171       481       490  
 
                       
Earnings (loss) from continuing operations before income taxes
    20,009       (273,658 )     9,863       (260,844 )
Income tax expense (benefit)
    7,116       (98,583 )     3,767       (93,942 )
 
                       
Net earnings (loss) from continuing operations
    12,893       (175,075 )     6,096       (166,902 )
Net earnings from a discontinued operation
    2,801       —       2,801       —  
 
                       
Net earnings (loss)
  $ 15,694     $ (175,075 )   $ 8,897     $ (166,902 )
 
                       
 
                               
Net earnings (loss) per share — Basic:
                               
Net earnings (loss) from continuing operations
  $ 0.28     $ (3.76 )   $ 0.13     $ (3.51 )
Net earnings from a discontinued operation
    0.06       —       0.06       —  
 
                       
Net earnings (loss) per share
  $ 0.34     $ (3.76 )   $ 0.19     $ (3.51 )
 
                       
 
                               
Net earnings (loss) per share — Diluted:
                               
Net earnings (loss) from continuing operations
  $ 0.28     $ (3.76 )   $ 0.13     $ (3.51 )
Net earnings from a discontinued operation
    0.06       —       0.06       —  
 
                       
Net earnings (loss) per share
  $ 0.34     $ (3.76 )   $ 0.19     $ (3.51 )
 
                       
 
                               
Shares used in per share calculations:
                               
Basic
    45,853       46,594       45,781       47,567  
 
                       
Diluted
    46,336       46,594       46,023       47,567  
 
                       

- MORE -

                 
Insight Enterprises, Inc.
  6820 South Harl Avenue   Tempe, Arizona 85283   480-902-1001   FAX
480-760-8958

 

 



--------------------------------------------------------------------------------



 



Insight Q2 2009 Results, Page 7   August 5, 2009

INSIGHT ENTERPRISES, INC. AND SUBSIDIARIES
Consolidated Balance Sheets
(In thousands)
(Unaudited)

                      June 30,     December 31,       2009     2008  
ASSETS
               
Current assets:
               
Cash and cash equivalents
  $ 119,820     $ 49,175  
Accounts receivable, net
    879,770       990,026  
Inventories
    83,335       103,130  
Inventories not available for sale
    24,446       30,507  
Deferred income taxes
    38,776       40,075  
Other current assets
    45,427       37,495  
 
           
Total current assets
    1,191,574       1,250,408  
 
               
Property and equipment, net
    155,702       157,334  
Goodwill
    5,764       —  
Intangible assets, net
    88,152       93,400  
Deferred income taxes
    86,251       89,757  
Other assets
    16,552       16,741  
 
           
 
  $ 1,543,995     $ 1,607,640  
 
           
 
               
LIABILITIES AND STOCKHOLDERS’ EQUITY
               
Current liabilities:
               
Accounts payable
  $ 732,710     $ 720,833  
Accrued expenses and other current liabilities
    193,620       175,769  
Current portion of long-term debt
    —       —  
Deferred revenue
    34,101       36,339  
 
           
Total current liabilities
    960,431       932,941  
 
               
Long-term debt
    119,500       228,000  
Deferred income taxes
    1,934       2,291  
Other liabilities
    20,275       22,440  
 
           
 
    1,102,140       1,185,672  
 
           
Stockholders’ equity:
               
Preferred stock
    —       —  
Common stock
    459       456  
Additional paid-in capital
    374,013       371,664  
Retained earnings
    49,187       40,290  
Accumulated other comprehensive income — foreign currency translation
adjustments
    18,196       9,558  
 
           
Total stockholders’ equity
    441,855       421,968  
 
           
 
  $ 1,543,995     $ 1,607,640  
 
           

- MORE -

                 
Insight Enterprises, Inc.
  6820 South Harl Avenue   Tempe, Arizona 85283   480-902-1001   FAX
480-760-8958

 

 



--------------------------------------------------------------------------------



 



Insight Q2 2009 Results, Page 8   August 5, 2009

INSIGHT ENTERPRISES, INC. AND SUBSIDIARIES
Consolidated Statements of Cash Flows
(In thousands)
(Unaudited)

                      Six Months Ended June 30,       2009     2008  
Cash flows from operating activities:
               
Net earnings (loss)
  $ 8,897     $ (166,902 )
Adjustments to reconcile net earnings (loss) to net cash provided by operating
activities:
               
Goodwill impairment
    —       313,776  
Depreciation and amortization
    19,277       19,482  
Provision for losses on accounts receivable
    1,328       1,529  
Write-downs of inventories
    3,882       4,275  
Non-cash stock-based compensation
    7,165       5,889  
Non-cash gain from arbitrated claim, net of tax
    (2,801 )     —  
Excess tax benefit from employee gains on stock-based compensation
    —       (110 )
Deferred income taxes
    211       (110,476 )
Changes in assets and liabilities:
               
Decrease (increase) in accounts receivable
    145,031       (85,391 )
Decrease (increase) in inventories
    23,315       (19,243 )
(Increase) decrease in other current assets
    (6,904 )     14,505  
(Increase) decrease in other assets
    (1,022 )     2,406  
(Decrease) increase in accounts payable
    (31,662 )     122,878  
Increase in deferred revenue
    1,068       8,289  
Increase (decrease) in accrued expenses and other liabilities
    24,840       (8,574 )
 
           
Net cash provided by operating activities
    192,625       102,333  
 
           
Cash flows from investing activities:
               
Acquisition of Calence, net of cash acquired
    (12,834 )     (124,671 )
Purchases of property and equipment
    (8,345 )     (15,703 )
Other
    —       (900 )
 
           
Net cash used in investing activities
    (21,179 )     (141,274 )
 
           
Cash flows from financing activities:
               
Borrowings on senior revolving credit facility
    529,873       372,770  
Repayments on senior revolving credit facility
    (638,373 )     (176,770 )
Borrowings on accounts receivable securitization financing facility
    145,000       181,500  
Repayments on accounts receivable securitization financing facility
    (145,000 )     (184,500 )
Repayments on term loan
    —       (56,250 )
Net borrowings under inventory financing facility
    1,210       16,850  
Repayments on assumed debt
    —       (7,083 )
Payment of deferred financing fees
    (531 )     (3,300 )
Proceeds from sales of common stock under employee stock plans
    —       3,078  
Excess tax benefit from employee gains on stock-based compensation
    —       110  
Payment of payroll taxes on stock-based compensation through shares withheld
    (398 )     (1,983 )
Repurchases of common stock
    —       (50,000 )
Increase (decrease) in book overdrafts
    6,126       (3,893 )
 
           
Net cash (used in) provided by financing activities
    (102,093 )     90,529  
 
           
Foreign currency exchange effect on cash flows
    1,292       1,257  
 
           
Increase in cash and cash equivalents
    70,645       52,845  
Cash and cash equivalents at beginning of period
    49,175       56,718  
 
           
Cash and cash equivalents at end of period
  $ 119,820     $ 109,563  
 
           

- MORE -

                 
Insight Enterprises, Inc.
  6820 South Harl Avenue   Tempe, Arizona 85283   480-902-1001   FAX
480-760-8958

 

 



--------------------------------------------------------------------------------



 



Insight Q2 2009 Results, Page 9   August 5, 2009

INSIGHT ENTERPRISES, INC. AND SUBSIDIARIES
Reconciliation of GAAP to Non-GAAP Financial Measures
(In thousands, except per share data)
(unaudited)

                                      Three Months Ended     Six Months Ended  
    June 30,     June 30,       2009     2008     2009     2008  
Consolidated Earnings (Loss) from Operations:
                               
GAAP
  $ 21,849     $ (269,220 )   $ 13,931     $ (254,959 )
Goodwill impairment
    —       313,776       —       313,776  
Severance and restructuring expense
    2,130       3,508       8,477       5,408  
Termination of equity incentive compensation plan
    —       —       5,478       —  
Professional fees and costs from trade credits restatement issue
    2,562       —       6,684       —  
 
                       
Non-GAAP
  $ 26,541     $ 48,064     $ 34,570     $ 64,225  
 
                       
 
                               
Consolidated Net Earnings (Loss) from Continuing Operations:
                               
GAAP
  $ 12,893     $ (175,075 )   $ 6,096     $ (166,902 )
Goodwill impairment
    —       201,050       —       201,050  
Severance and restructuring expense
    1,497       2,326       5,462       3,476  
Termination of equity incentive compensation plan
    —       —       3,524       —  
Professional fees and costs from trade credits restatement issue
    1,581       —       4,125       —  
Tax charge for remeasurement of certain deferred tax assets
    —       —       600       —  
 
                       
Non-GAAP
  $ 15,971     $ 28,301     $ 19,807     $ 37,624  
 
                       
Consolidated Diluted EPS from Continuing Operations:
                               
GAAP
  $ 0.28     $ (3.76 )   $ 0.13     $ (3.51 )
Goodwill impairment
    —       4.31       —       4.22  
Severance and restructuring expense
    0.03       0.05       0.12       0.07  
Termination of equity incentive compensation plan
    —       —       0.08       —  
Professional fees and costs from trade credits restatement issue
    0.03       —       0.09       —  
Tax charge for remeasurement of certain deferred tax assets
    —       —       0.01       —  
 
                       
Non-GAAP
  $ 0.34     $ 0.60     $ 0.43     $ 0.78  
 
                       
 
                               
Shares used in per share calculations:
                               
GAAP
    46,336       46,594       46,023       47,567  
Dilutive potential common shares due to dilutive options and RSUs, net of tax
effect
    —       272       317       414  
 
                       
Non-GAAP
    46,336       46,866       46,340       47,981  
 
                       

- MORE -

                 
Insight Enterprises, Inc.
  6820 South Harl Avenue   Tempe, Arizona 85283   480-902-1001   FAX
480-760-8958

 

 



--------------------------------------------------------------------------------



 



Insight Q2 2009 Results, Page 10   August 5, 2009

INSIGHT ENTERPRISES, INC. AND SUBSIDIARIES
Reconciliation of GAAP to Non-GAAP Financial Measures (Continued)
(In thousands, except per share data)
(unaudited)

                                      Three Months Ended     Six Months Ended  
    June 30,     June 30,       2009     2008     2009     2008  
North America Earnings (Loss) from Operations:
                               
GAAP
  $ 13,768     $ (286,223 )   $ 5,845     $ (277,795 )
Goodwill impairment
    —       313,776       —       313,776  
Severance and restructuring expense
    —       1,281       5,859       2,290  
Termination of equity incentive compensation plan
    —       —       4,069       —  
Professional fees and costs from trade credits restatement issue
    2,562       —       6,684       —  
 
                       
Non-GAAP
  $ 16,330     $ 28,834     $ 22,457     $ 38,271  
 
                       
 
                               
EMEA Earnings from Operations:
                               
GAAP
  $ 6,059     $ 13,068     $ 6,640     $ 19,369  
Severance and restructuring expense
    1,900       2,210       2,317       3,079  
Termination of equity incentive compensation plan
    —       —       1,363       —  
 
                       
Non-GAAP
  $ 7,959     $ 15,278     $ 10,320     $ 22,448  
 
                       
 
                               
APAC Earnings from Operations:
                               
GAAP
  $ 2,022     $ 3,935     $ 1,446     $ 3,467  
Severance and restructuring expense
    230       17       301       39  
Termination of equity incentive compensation plan
    —       —       46       —  
 
                       
Non-GAAP
  $ 2,252     $ 3,952     $ 1,793     $ 3,506  
 
                       

- ### -

                 
Insight Enterprises, Inc.
  1305 West Auto Drive   Tempe, Arizona 85284   480-902-1001   FAX 480-760-8958

 

 